The bill showed that the defendant, Taylor, who had left the State and was then residing in Pennsylvania, was indebted in a considerable amount to the complainant; that one Steele was (37) surety to the debt, and was then dead, leaving one White as executor, who was also dead, leaving the defendants Sarah J. White and John M. White his executors; also, that Taylor, before leaving this State, had entered into a partnership for mercantile purposes with the defendants J. M. Sanders and J. J. Blackwood, and retains a considerable interest therein; and that he is a stockholder in the Charlotte and South Carolina Railroad Company. The bill also showed that the complainant had issued an attachment at law against certain real estate, which was all the property, subject to an attachment at law, that Taylor owned in the State, and that was wholly insufficient to satisfy the claim in question.
The bill prayed for an attachment against the stock, and the interest in the partnership, and for an account against the partners, also for other relief; and for that purpose prayed for subpoenas against Taylor, S. J. White and J. M. White, as executors of A. C. Steele, John J. Blackwood, J. H. Sanders and the Charlotte and South Carolina Railroad Company.
Publication was made as to Taylor, and judgment pro confesso taken as to the railroad company and the executors.
A demurrer was filed by Moses B. Taylor, John J. Blackwood and James H. Sanders, showing as cause: "1st, that the said bill is bad for multifariousness, in that it contains two distinct grounds of suit, wholly distinct and separate from each other; and in that it makes persons party defendants who are unconnected with a large part of the subject matter; 2d, that the said bill is bad for the misjoinder of Steele's executors."
After the demurrer had been argued, his Honor overruled the same, and ordered that the defendants who demurred should answer. From this order they appealed to this court.
This is an attachment by bill in equity under the statute, Rev. Code, ch. 7, to subject the interest of Moses B. Taylor, in the firm of J. M. Sanders  Co., and his interest as a stockholder in the Charlotte and South Carolina Railroad Company, to the satisfaction of the complainant's debt, on the ground that Taylor is a nonresident and has not "enough estate" on which an attachment at law could be levied to satisfy the debt. *Page 38 
A joint demurrer is filed by Moses B. Taylor, John J. Blackwood and James M. Sanders. The statute, sec. 25, authorizes the debtor at any time before final decree to replevy, by executing a bond, etc., and "thereupon he shall be permitted to plead, answer or demur to the bill," etc. Taylor has not executed a bond, and therefore has no status in court, and, if the demurrer stood in his name only, the court would order it to be stricken from the file; but, as Blackwood and Sanders join him in the demurrer, his name will be treated as surplusage, and the demurrer considered as made on the part of Blackwood and Sanders only.
The bill makes out a case under the statute, and is not defective in substance. The suggestion, that the complainant can not proceed by attachment in equity against Taylor, because Steele is a surety to his debt, and it is not averred that the remedy at law against him has been exhausted, has nothing to support it. It would be strange if a creditor were required to exhaust his remedy against the surety before he is at liberty to proceed against the principal!
The demurrer sets out two special grounds: (1), the bill is multifarious, in that it contains two distinct grounds of suit, and in that it makes "parties defendants, persons who are unconnected with a large part of the subject matter." It is true that Taylor's interest (39) in the firm of Sanders  Co., and his interest in the railroad are two distinct things, and that the members of the firm and of the railroad company are distinct persons; but it is not true that the bill contains two distinct grounds of suit. The debt due by Taylor, a nonresident, is the ground of suit, and there is no reason why the complainant may not, in the same bill, seek to have it satisfied out of two or more subjects, in which the debtor has an interest; (2) The misjoinder of the executors of Steele.
No decree is asked against the executors, and it was not necessary to make them parties. If they had demurred, the bill would have been dismissed as to them, but the fact of making them parties nowise affects the rights of Blackwood and Sanders, and consequently presents no ground of demurrer for them.
PER CURIAM.                                    Decretal order affirmed.